Title: To Alexander Hamilton from Benjamin Walker, 10 July 1799
From: Walker, Benjamin
To: Hamilton, Alexander


          
            Dr Sir,
            Utica 10th July 1799
          
          Mr. Cornelius Kip Son of Mr Kip of Kips bay near New York has a desire to enter into the Service—I take the liberty therefore to introduce him to you for that purpose—Having resided in this place for some time after I came here I had an Opportunity of forming some acquaintance with Mr Kip and I can venture to assure you his principles are good & I believe he will make a good Officer—
          I have the honor to be Dr Sir Your Mo: Obed hum Servt 
          
            Ben Walker
          
          Maj Genl Hamilton
        